NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MIGUEL KERCHERVAL,                              No. 16-15698

                Petitioner-Appellant,           D.C. No. 1:15-cv-00845-SMS

 v.
                                                MEMORANDUM*
RAFAEL ZUNIGA, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                 Sandra M. Snyder, Magistrate Judge, Presiding**

                             Submitted May 8, 2017***

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Miguel Kercherval appeals pro se from the district court’s judgment denying

his 28 U.S.C. § 2241 habeas petition. We have jurisdiction under 28 U.S.C.

§ 1291. We review the denial of a section 2241 petition de novo, see Tablada v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Thomas, 533 F.3d 800, 805 (9th Cir. 2008), and we affirm.

      Kercherval challenges the Bureau of Prisons’ (“BOP”) calculation of his

term of imprisonment. Kercherval was taken into custody by the U.S. Marshals

Service on October 18, 2006. On December 17, 2007, he was sentenced to an 87-

month term of imprisonment in the District of Nevada. On November 19, 2008, he

was sentenced to a concurrent 188-month term of imprisonment in the Eastern

District of California. He was committed to BOP custody on December 23, 2008.

Kercherval acknowledges that the BOP aggregated his sentences and credited him

with 427 days that he served in custody prior to the imposition of his Nevada

sentence. However, Kercherval argues that the time between imposition of his first

sentence and the day he arrived at a BOP institution should be counted as pretrial

detention credit toward his second sentence. Contrary to his argument,

Kercherval’s Nevada sentence commenced when it was imposed, as did his

Eastern District of California sentence. See 18 U.S.C. § 3585(b). Therefore, he is

not entitled to receive any more pretrial credit than he did. See id.; see also United

States v. Wilson, 503 U.S. 329, 337 (1992).

      AFFIRMED.




                                          2                                    16-15698